Citation Nr: 1147179	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for meniscus disease, status post arthroscopic repair of the right knee, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for lumbosacral spine spondylosis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to July 1994, and from March 1995 to March 1998.  He subsequently served in the Army National Guard with active duty service from January 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a rating in excess of 10 percent for meniscus disease, status post arthroscopic repair of the right knee.  The Veteran perfected an appeal to that determination.  

In a March 2007 rating decision, the RO increased the disability rating to 20 percent, effective February 2, 2005.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

In a May 2007 rating decision, the RO increased the disability rating for lumbar spondylosis to 20 percent, effective January 25, 2007.  The Veteran perfected an appeal to that determination.  

In a May 2008 rating decision, the Veteran was assigned a temporary total rating effective from the date of his right knee surgery, May 24, 2007, until the end of June 2007.  As of July 1, 2007, a 20 percent rating was assigned.  


FINDINGS OF FACT

1.  Prior to May 24, 2007, the Veteran's right knee disability was manifested by symptoms of dislocated semilunar cartilage and painful and limited motion on flexion; the Veteran did not have lateral instability or subluxation.  

2.  From July 1, 2007, the Veteran's right knee disability was manifested by painful and limited motion on flexion, but not to the functional equivalent of 15 degrees; the Veteran did not have lateral instability or subluxation; the Veteran did not have symptoms of dislocated semilunar cartilage.  

3.  The Veteran's low back disability does not cause limitation of flexion to 30 degrees or less even considering pain and other symptoms; he does not have favorable ankylosis of the entire thoracolumbar spine; his spine disability does not result in incapacitating episodes.  

4.  As of October 6, 2010, the Veteran's low back disability results in mild neurological impairment of the right lower extremity; it does not result in any other neurological disability.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2007, the criteria for a rating in excess of 20 percent for right knee meniscus disease, based on dislocated semilunar cartilage symptoms, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5258 (2011).

2.  Prior to May 24, 2007, the criteria for a separate 10 percent rating for limited and painful flexion of the right knee are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Code 5260-5020 (2011).

3.  From July 1, 2007, the criteria for a rating in excess of 20 percent for limited and painful flexion of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5020 (2011).

5.  From July 1, 2007, the criteria for a separate, compensable rating under Diagnostic Code 5258 are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5258 (2011).

6.  The criteria for a rating in excess of 20 percent for lumbosacral spine spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2002 &Supp. 2011); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242 (2011).

7.  As of October 6, 2010, the criteria for a separate 10 percent rating, but no more, for impairment of the right sciatic nerve are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA letters dated in June 2005, April 2007, October 2008, and February 2009, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Board notes that, in the October 2008 and February 2009 letters, the Veteran was informed of the diagnostic codes that his disability may be rated under, and was notified that he may submit evidence regarding the impact of his disability on his employment and daily life.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined in February 2010.  38 C.F.R. § 3.327(a).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Per below, some of the disabilities require stated ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 


Right Knee

The Veteran is service connected for meniscus disease, status post arthroscopic repair of the right knee.  He contends that an increased rating is warranted.  In conjunction with his claim, VA medical records, private medical records, and VA examination reports have been obtained.  In a March 2007 rating decision, the Veteran was assigned a 20 percent rating for his right knee disability.  The diagnostic code used was Diagnostic Code (DC) 5258 for dislocated semilunar cartilage.  Although the rating sheet listed the code for limitation of flexion, a review of the March 2007 rating decision shows that the code used was actually Diagnostic Code 5258.  On May 24, 2007, the Veteran underwent right knee arthroscopic surgery.  He was assigned a temporary total rating effective from the date of surgery until the end of June 2007.  As of July 1, 2007, the 20 percent rating was continued referencing limitation of flexion under DC 5260.  

VA records dated in 2005 show that the Veteran began experiencing increased pain for his right knee after stepping "wrong."  He began wearing a brace and popping was noted to occur on flexion and extension of the knee.  A March 2005 magnetic resonance imaging (MRI) showed that the Veteran had a chondral defect at the medial femoral condyle at the patellofemoral area.  Future surgery was suggested.  Currently, the examiner indicated that it would be best if the Veteran avoided too much walking, climbing stairs, kneeling, crawling, and squatting.  

In July 2005, the Veteran was afforded a VA examination.  The Veteran exhibited medial joint line tenderness as well as LCL tenderness.  On evaluation, the Veteran appeared to be bow-legged.  There was no obvious quadriceps atrophy.  He had slight soft tissue swelling of the right knee, but there was no effusion.  Range of motion was extension of zero degrees and flexion of 115 degrees.  Crepitus was noted.  Stability testing revealed no instability.  There was an increase in pain, but no decrease in motion with repetitive motion.  The Veteran also had mild fatigue, weakness, and lack of endurance with repetitive testing.  The Veteran ambulated with a slight limit and used a knee brace.  The examiner reviewed the March 2005 MRI.  The assessment was chondral defect of the medial femoral condyle of the right knee, status post arthroscopic surgery for meniscus repair, with mild to moderate impairment.  

On May 24, 2007, the Veteran underwent right knee arthroscopic surgery.  In July and August 2009, the Veteran was afforded VA examinations, but they did not pertain to the right knee.

In February 2010, the Veteran was afforded a VA examination.  The Veteran reported that his right knee pain was a 5 on a scale from 1-10 with 10 being worse.  He indicated that he had stiffness, lack of endurance, instability, swelling, and weakness.  He denied having locking, effusion, episodes of dislocation or subluxation.  He indicated that he had flares of pain where his pain increased to a 7 at least 3 times per week.  He used a knee brace, but not a cane.  The Veteran stated that he could not walk long distances greater than a half mile and had problems playing sports and exercising.  Physical examination revealed mild swelling.  There was no crepitus.  He had tenderness to his right patellar tendon.  Flexion was zero to 110 degrees with pain at 110 degrees.  He had extension to zero degrees, but there was pain at that point.  Lachman's test was negative, varus/valgus strain was negative, and there was no instability.  The Veteran had an increase in pain, but no additional decrease in range of motion with repetitive testing times three of the right knee.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing times three of the right knee.  There was no instability or incoordination noted with repetitive testing.  The Veteran had minute scars around the right knee which were barely discernible.  He had no lower extremity edema.  Dorsalis pedal pulses were 1/2, posterior tibial pulses were 1/1, and leg strength was 5/5.  The Veteran had no tremor, muscular atrophy or asciculations noted to the extremities.  The Veteran walked with a mild intermittent limp without the use of a cane.  There were no braces.  X-rays showed minimal patellofemoral joint degenerative changes.  The diagnosis was right knee meniscal disease, status post arthroscopic surgery.  Thereafter, the Veteran continued to complain of right knee pain.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  

In this case, the Board will consider the time periods before and after the total rating.  Prior to the total rating, the Veteran was assigned a 20 percent rating based on dislocated semilunar cartilage.  That was the highest available rating.  However, as noted, additional ratings under other codes are permitted.  

The Veteran exhibited flexion to 115 degrees and pain was present.  Pain, repetitive motion, and other symptoms did not further limit motion.  Thus, while the Veteran did not meet the criteria for even a zero percent rating based on limitation of flexion, since there was limited and painful flexion, a 10 percent rating is warranted per 38 C.F.R. § 4.59.  A separate rating for painful extension is not warranted, because to assign two separate ratings based upon painful motion would be pyramiding.  

There was no lateral instability or subluxation, so a rating on that basis is not warranted.  Thus, in sum, prior to May  24, 2007, a 20 percent rating with no increase was warranted for dislocated semilunar cartilage under Diagnostic Code 5258; a separate 10 percent rating was warranted for painful and limited motion on flexion under Diagnostic Code 5260.

After the right knee surgery, the Veteran did not exhibit frequent episodes of locking and effusion into the joint due to a dislocated semilunar cartilage.  On VA examination in February 2010, he denied any locking or effusion.  Thus, a compensable rating under Diagnostic Code 5258 is not warranted as of July 1, 2007.  

The Veteran exhibited flexion to 110 degrees with pain.  Pain, repetitive motion, and other symptoms did not further limit motion.  The RO has assigned a 20 percent rating under DC 5260.  A 30 percent rating is not warranted since flexion was not functionally limited to 15 degrees or less.  

There was no lateral instability or subluxation, so a rating on that basis is not warranted.  In addition, the Board notes that the Veteran's scarring was asymptomatic and did not affect an area or areas exceed 6 square inches or greater.  Thus, a compensable rating is not warranted for the scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.

With respect to the entire appeal period, the Board has considered the application of other alternative codes, but finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In sum, prior to May 24, 2007, the Veteran is entitled to a 20 percent rating under DC 5258 and a separate 10 percent rating under DC 5260.  From May 24, 2007, until June 30, 2007, he was awarded a 100 percent temporary total rating under 38 C.F.R. § 4.30.  After his right knee surgery, from July 1, 2007, forward, he is entitled to a single 20 percent rating under DC 5260 and the criteria for a separate rating under DC 5258 are not met.


Low Back

Private medical records dated in 2006-2007 from the Veteran's employment showed that he Veteran was treated for back complaints after he fell.  An MRI revealed mild hypertrophic osteoarthritic changes in the lumbar spine; degenerative disc disease with disc bulges at L4-5 and L5-S1 with disc material extending into the neuroforamina bilaterally at L5-S1 with covering osteophytes producing bilateral foraminal stenosis at that level and a high intensity zone posterior annulus at L4-5; and mild canal stenosis.  The Veteran reported that he had pain radiating into his right buttock.  Muscle spasms were noted.

A March 2007 evaluation by Jeffry G. Pirifsky, D.O., revealed that the Veteran was experiencing moderately severe lumbar pain was increasing with physical activity and progressing throughout the day.  Despite physical therapy, the Veteran continued to complain of pain.  However, there was no radiation to the hips or legs.  The impression was lumbar pain with spondylosis.  

In April 2007, the Veteran was afforded a VA examination.  Examination revealed no scoliosis or curvature of the spine.  There was minimal tenderness at L2.  There was no muscle spasm.  The Veteran had an equivocal straight leg raise on the right at 45 degrees.  Flexion of the back was to 55 degrees with pain, extension was to 18 degrees with pain, lateral flexion was to 30 degrees bilaterally without pain, and rotation was to 20 degrees bilaterally with pain on the left.  The Veteran had increasing pain, but no decrease in range of motion on repetitive testings times three.  He had mild to moderate fatigue, weakness, and lack of endurance on the repetitive testing.  Examination of the lower extremities did not show abnormalities.  It was noted that a prior MRI showed osteoarthritic changes as well as disc disease.  The assessment was lumbar spine, degenerative disc disease with no neurological impairment of the right lower extremity.  

In July and August 2009, the Veteran was afforded VA examinations, but they did not pertain to the low back.

In February 2010, the Veteran was afforded a VA examination.  The Veteran reported that he had undergone two epidural blocks with a mild decrease in his symptoms.  He denied any bedbound episodes over the last 12 months.  However, he reported missing approximately 4-6 weeks from work.  The Veteran related that his back pain was a 5 on a scale from 1-10 with 10 being worse.  He indicated that he had stiffness and weakness.  Currently, he was taking Voltaren and Tramadol, 50 milligram twice a day.  The Veteran related that he had back spasms.  He stated that he had flare-ups at least 2 times per week with pain reaching a 7-8.  Precipitating factors included extended walking and bending.  The pain was better with the use of medications and rest.  The Veteran believed that he had additional limitation of motion/functional impairment of 10-25 percent when he had a pain flare-up.  His associated symptoms of stiffness, spasm, weakness, decreased motion, and numbness.  He denied fatigue, paresthesias, bilateral foot weakness, bladder or bowel problems, or erectile dysfunction.  The Veteran related that he used a back brace, but not a cane.  He also reported problems with sleep and physical activity.  Physical examination revealed no gibbus or listing, no curvature, and no scoliosis.  The Veteran had a negative straight leg raise.  He had mild tenderness midline at T1-T12, no paraspinal muscle tenderness was noted.  The Veteran was noted to list slightly to the left while standing.  Flexion was zero to 75 degrees with pain at 75 degrees, extension was zero to 12 degrees with pain at 12 degrees, lateral flexion was zero to 20 degrees bilaterally with pain on the left only at 20 degrees, rotation was zero to 20 degrees bilaterally with pain on the left only at 20 degrees.  The veteran had an increase in pain, but not additional decrease in range of motion with repetitive testing times three of his lumbar spine.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing times three.  He had mild incoordination with repetitive testing times three.  X-rays were noted to show moderate degenerative disc and spondylosis with mild degenerative facet joints, L5-S1.  The diagnosis was lumbar spine spondylosis.

Thereafter, the Veteran again had epidural steroid injections.  He was still experiencing pain which radiated to the right, but not left, lower extremity, so he participated in physical therapy with VA.

Under the General Rating Formula as applicable to the Veteran's back disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2011).

The Veteran is receiving a 20 percent rating based on his loss of flexion.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, the Veteran's flexion has ranged from 55-75 degrees, with well more movement that required for a higher rating.  The examiners indicated that there was no additional loss of motion, despite pain, but even considering a loss of up to 25 percent, as claimed by the Veteran, the Veteran's movement of the spine still exceeds the necessary restriction for a higher rating.  Clearly, the Veteran does not have favorable ankylosis of the entire thoracolumbar spine.

The Veteran claims radiation pain into the right lower extremity.  With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  
 In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  

The VA examinations did not reveal neurological impairment on either the left or right side.  However, a subsequent October 6, 2010 VA outpatient record indicated that the Veteran was seen in the pain clinic for, among other things, radiculopathy of the right lower extremity.  In affording the Veteran the benefit of the doubt, the Board finds that a 10 percent rating for sciatic nerve impairment of the right lower extremity is warranted as of that date.  A higher rating is not warranted since the Veteran left the pain clinic in stable condition and later identified pain as being in the lumbar area.

The Veteran did not exhibit any additional neurological dysfunction such as bowel or bladder impairment or erectile dysfunction.  Therefore, separate ratings for such impairments are not warranted.  In addition, although the Veteran has disc disease, he denied any incapacitating episodes as described in the rating criteria.  Thus, a higher rating on that basis is not warranted.  

In sum, the preponderance of the evidence of against a rating in excess of 20 percent for lumbar spondylosis, but the evidence supports a separate 10 percent rating for neurological impairment of the right lower extremity as of October 6, 2010.  


Extraschedular consideration

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's stated disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to May 24, 2007, a rating in excess of 20 percent for meniscus disease, based on dislocated semilunar cartilage symptoms under DC 5258, is denied.  

Prior to May 24, 2007, a separate 10 percent rating for limited and painful flexion of the right knee due to meniscus disease under DC 5260 is granted, subject to the law and regulations governing the payment of monetary benefits.

From July 1, 2007, a rating in excess of 20 percent for limited and painful flexion of the right knee due to meniscus disease under DC 5260 is denied.  

A rating in excess of 20 percent for lumbosacral spine spondylosis is denied.  

As of October 6, 2010, a separate 10 percent rating for impairment of the right sciatic nerve is granted, subject to the law and regulations governing the payment of monetary benefits. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


